Citation Nr: 1242277	
Decision Date: 12/11/12    Archive Date: 12/20/12

DOCKET NO.  08-07 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a bilateral eye disability, to include dry eyes, recurrent corneal erosions/abrasions, and photosensitivity.  

2.  Entitlement to service connection for a bilateral foot disability.  

3.  Entitlement to service connection for Raynaud's sydrome of the upper extremities.  

4.  Entitlement to service connection for a neurological disability to include sciatica.  

5.  Entitlement to an initial compensable disability evaluation for the Veteran's cervical degenerative disc disease and degenerative joint disease.  

6.  Entitlement to a compensable disability evaluation for the Veteran's chronic sinusitis with allergic rhinitis prior to April 29, 2008.  

7.  Entitlement to a disability evaluation in excess of 10 percent for the Veteran's chronic sinusitis with allergic rhinitis for the period on and after April 29, 2008.  
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from July 1979 to September 2004.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Roanoke, Virginia, Regional Office (RO) which, in pertinent part, established service connection for both cervical spine degenerative disc disease and degenerative joint disease and chronic sinusitis with allergic rhinitis; assigned noncompensable evaluations for those disabilities; effectuated the awards as of October 1, 2004; and denied service connection for bilateral eye corneal erosions, dry eye syndrome, and photosensitivity, a bilateral foot disability, Raynaud syndrome of the upper extremities, and sciatica.  

In December 2009, the RO increased the evaluation for the Veteran's chronic sinusitis with allergic rhinitis from noncompensable to 10 percent disabling and effectuated the award as of April 29, 2008.  In August 2011, the Board remanded the Veteran's appeal to the RO so that the Veteran could be afforded a hearing before a Veterans Law Judge.  

In February 2012, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge.  A hearing transcript was prepared and incorporated into the record.  

In June 2012, the Board requested an opinion from Veterans Health Administration (VHA) medical experts in orthopedics, ophthalmology, and neurology.  In August 2012, the requested VHA opinions were incorporated into the record.  In August 2012, the Veteran was provided with a copy of the VHA opinions.  In October 2012, the Veteran submitted additional argument. 

The Board has reframed the issues of service connection for bilateral eye corneal erosions, dry eye syndrome, and photosensitivity and sciatica as entitlement to service connection for a bilateral acquired eye disability to include dry eyes, recurrent corneal erosions/abrasions, and photosensitivity and a neurological disability to include sciatica, respectively, in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).  

The Board observes that the Veteran has appealed from the initial evaluations assigned for his service-connected cervical spine and sinus disabilities.  In Fenderson v. West, 12 Vet. App. 119 (1999), the Court addressed a similar appeal and directed that it was specifically not a claim for an increased disability evaluation.  However, the Court did not provided a specific name for the issue in lieu of "increased disability evaluation."  In the absence of such direction, the Board has framed the issues as entitlement to an initial compensable disability evaluation for the Veteran's cervical spine degenerative disc disease and degenerative joint disease; a compensable disability evaluation for his chronic sinusitis with allergic rhinitis prior to April 29, 2008; and a disability evaluation in excess of 10 percent for his chronic sinusitis with allergic rhinitis for the period on and after April 29, 2008.  The Veteran is not prejudiced by such action.  The Board has not dismissed any issue and the law and regulations governing the evaluation of disabilities are the same regardless of how the issue is styled.  

The Board has reviewed both the Veteran's physical claims files and his "Virtual VA" file so as to insure a total review of the evidence.  

The transcript of the February 2012 hearing on appeal may be reasonably construed as informal claims of entitlement to both service connection for a right upper extremity disability and an increased evaluation for the Veteran' s post-operative basal cell carcinoma scar residuals.  The issues have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over them.  The issues are referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  A chronic acquired bilateral eye disorder manifested by dry eyes, recurrent corneal erosions/abrasions, and photosensitivity originated during active service.  

2.  Osteoarthritis of the feet was initially manifested during active service.  

3.  Raynaud's syndrome of the index fingers and the right middle finger was initially manifested during active service.  

4.  A chronic neurological disorder to include sciatica was not manifested during active service or at any time thereafter.  

5.  The Veteran's cervical spine degenerative disc disease and degenerative joint disease have been shown to be manifested by no more than subjective complaints of radiating neck pain; "abnormal" extension and right lateral flexion of the neck; cervical neuritis; and moderate degenerative changes on X-ray studies.   

6.  Prior to April 29, 2008, the Veteran's chronic sinusitis and rhinitis were objectively shown to be essentially asymptomatic on examination.  

7.  On and after April 29, 2008, the Veteran's respiratory disabilities have been objectively shown to be manifested by no more than subjective complaints; six non-incapacitating episodes of sinusitis per year characterized by headaches, pain, and purulent discharge; and a 25 percent obstruction of the right nostril.  


CONCLUSIONS OF LAW

1.  A chronic acquired bilateral eye disability manifested by dry eyes, recurrent corneal erosions/abrasions, and photosensitivity was incurred during active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2012).  

2.  Osteoarthritis of the feet was incurred during active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2012).  

3.  Raynaud's syndrome of the index fingers and the right middle finger was incurred during active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2012).  

4.  A chronic neurological disability to include sciatic was not incurred or aggravated during active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2012).  

5.  The criteria for an initial 10 percent evaluation for the Veteran's cervical spine degenerative disc disease and degenerative joint disease have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.321, 4.10, 4.40, 4.45, 4.59, 4.71a and Diagnostic Codes 5003, 5242, 5243 (2012).  

6.  The criteria for a compensable evaluation for the Veteran's chronic sinusitis and allergic rhinitis for the period prior to April 29, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.321, 4.7, 4.97, Diagnostic Codes 6513, 6522 (2012).  

7.  The criteria for an evaluation in excess of 10 percent for the Veteran's chronic sinusitis and allergic rhinitis for the period on and after April 29, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.321, 4.7, 4.97, Diagnostic Codes 6513, 6522 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection 

Service connection may be granted for chronic disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2012).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).  

A veteran who served after December 31, 1946 is presumed to be in sound condition when examined, accepted and enrolled for service except as to defects, infirmities, or disorders noted at entrance into service or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. §§ 1111, 1137 (West 2002); 38 C.F.R. § 3.304 (2012).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2012); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Bilateral Acquired Eye Disability

Initially, the Board observes that myopia and other errors of refraction are not disabilities for which VA disability compensation benefits may be awarded.  38 C.F.R. §§ 3.303(c), 4.9 (2012).  See also Norris v. West, 11 Vet. App. 219, 220 (1998). 

At his July 1979 physical examination for service entrance, the Veteran presented a history of "eye trouble."  He was noted to wear glasses and contact lens.  The Veteran was diagnosed with "my[opic] visual acuity."  No other eye abnormality was identified.  

The Veteran's service treatment records reflect that he was seen on numerous occasions for eye complaints.  The report of an August 1977 physical evaluation for "UDT diving" states that the Veteran had amblyopia with correctable visual acuity of 20/30 in the right eye and 20/20 in the left eye.  Amblyopia is an impairment of vision without a detectable organic lesion of the eye.  Dorland's Illustrated Medical Dictionary, 53 (28th ed., 1994).  

An October 1979 ophthalmological evaluation states that the Veteran complained of left eye pain, photosensitivity, and increased tearing.  An assessment of a left eye corneal abrasion was advanced.  

A February 1982 treatment entry reports that the Veteran complained of dry eyes.  An assessment of "decreased lacrimation, probably secondary to dry electric heat" was advanced.  

The report of a January 1984 physical evaluation for submarine service indicates that the Veteran was diagnosed with bilateral amblyopia which rendered him unqualified for submarine duty.  

Eye clinic treatment records dated in March 1985 and April 1985 state that the Veteran complained of dry eyes which limited his ability to wear his hard contacts.  A diagnosis of "meibomianitis causing dry eyes" was advanced.  Meibomianitis is inflammation of the meibomian glands.  Dorland's Illustrated Medical Dictionary, 1003 (28th ed. 1994). 

A January 1986 ophthalmological evaluation notes that the Veteran had a history of amblyopia.  An impression of right eye esotropia was advanced.  Esotropia is a manifest deviation of the visual axis of an eye toward that of the other eye, resulting in diplopia.  Dorland's Illustrated Medical Dictionary, 583 (28th ed., 1994).  

A September 1988 ophthalmological evaluation states that an impression of "[compound myopia, astigmatism]" was advanced.  

A March 1994 ophthalmological evaluation states that the Veteran reported having a foreign body in his right eye after working on his car.  The foreign body was removed from his eye.  

A May 1994 ophthalmological evaluation notes that the Veteran complained of blurry distance vision.  The Veteran was diagnosed with bilateral astigmatism, right eye amblyopia due to intermittent right esotropia, and bilateral pigmented lattice degeneration.   

An April 1995 ophthalmological evaluation states that the Veteran complained of right eye pain after being struck in the eye by a finger.  An impression of a right eye corneal abrasion was advanced.  

A November 1997 ophthalmological evaluation states that the Veteran was diagnosed with lattice degeneration.  

An April 2000 ophthalmological evaluation states that the Veteran complained of dry eyes.  An impression of "mild optic nerve asymmetry" was advanced.  

Clinical documentation dated in August 2001 relates that the Veteran underwent a bilateral photorefractive keratectomy (PRK) to correct his refractive errors.  

An April 2002 treatment record conveys that the Veteran complained of left eye pain.  An assessment of "[left] eye pain [etiology]? ? ocular migraine" was advanced.  An April 2002 ophthalmological evaluation states that an assessment of left eye recurrent corneal erosion.  

A May 2002 psychological evaluation notes that the Veteran had a history of corneal erosions and "scarring of cornea after PRK."  An August 2003 ophthalmological treatment record notes the Veteran was diagnosed with corneal erosions.  

The Veteran's service personnel records reflect that he serves as a physician's assistant.  Therefore, his testimony and written statements should be considered as competent medical evidence with some limited probative value.   

At an October 2005 ophthalmological examination for compensation purposes conducted for the VA, the Veteran complained of "dry eye problems after PRK surgery."  The Veteran's service treatment records were not noted.   He was diagnosed with "subjective dryness, recurrent erosions and photosensitivity with no objective findings" or acute pathology.  

In his June 2007 notice of disagreement (NOD), the Veteran advanced that:

I have to use a hypertonic saline drop or ointment ever night to prevent my dry eye problem which leads to corneal erosions if I open my eyes too quickly after sleeping.  If I forget to use the ointment or drops, I am at risk for the very painful and more vision obscuring effects from corneal abrasions that result from the surface of my corneas sticking to my eyelids on first opening.  

In his February 2008 Appeal to the Board (VA Form 9), the Veteran clarified that he treated his dry eyes so as to prevent recurrent corneal erosions.  

The August 2012 ophthalmological VHA opinion states that:

I have reviewed the records of the above Veteran and here is my conclusion based on the available documents:

1. Veteran may have a "Chronic acquired eye disorder - Recurrent Corneal Erosion syndrome," though it is based on patient's history only, with no supportive findings.  Also, symptoms of "Dry Eyes" is not supported by any objective findings.  

2. No.  (There is a history of corneal abrasion following trauma in 1973 which might be a contributing factor).  (emphasis in the original).  

The Veteran asserts that he sustained a chronic acquired bilateral eye disability to include dry eyes, associated recurrent corneal erosions/abrasions, and photosensitivity during active service for which he received ongoing post-service treatment.  The Veteran is a physician's assistant and therefore competent to render a medical opinion.  The Veteran's service treatment records reflect that he was repeatedly treated for dry eyes, painful eyes, and corneal erosions/abrasions.  At the October 2005 ophthalmological evaluation, the Veteran was diagnosed with "subjective dryness, recurrent erosions and photosensitivity with no objective findings."  The physician did not reference the Veteran's service treatment records.  The August 2012 ophthalmological VHA notes that the "Veteran may have a 'Chronic acquired eye disorder - Recurrent Corneal Erosion syndrome', though it is based on patient's history only."  The Board observes that the VHA opinion is conclusory in nature; advances essentially no basis for the conclusions drawn; and fails to specifically address the Veteran's inservice eye diagnoses and symptomatology.  

The competent evidence of record establishes that the Veteran has a chronic acquired bilateral eye disability manifested by dry eyes, recurrent corneal erosions/abrasions, and photosensitivity.  Given these facts, the Board finds that the evidence is in at least equipoise as to whether the Veteran's chronic acquired bilateral eye disability is etiologically related to active service.  Upon resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection is now warranted for a chronic acquired bilateral eye disability manifested by dry eyes, recurrent corneal erosions/abrasions, and photosensitivity.  The extent of this disorder is not before the Board.    

Bilateral Foot Disability

At his July 1979 physical examination for service entrance, the Veteran presented a history of "foot trouble" and "asymptomatic flat feet."  On physical evaluation, the examiner found normal feet.  No chronic foot disability was identified.  Therefore, the Veteran is entitled to the presumption of soundness as to a bilateral foot disability.  38 U.S.C.A. §§ 1111, 1137 (West 2002); 38 C.F.R. § 3.304 (2012).  

The Veteran was seen on multiple occasions during active service for foot complaints.  Clinical documentation dated in September 1979 states that the Veteran was diagnosed with athlete's foot and a left foot plantar wart.  The report of the August 1977 physical evaluation for "UDT diving" notes that the Veteran presented a history of "foot trouble including an ingrown toenail at age 19" and an April 1979 right great toe fracture.  On examination, the Veteran's feet were found to be normal.  

The report of an April 1990 ionizing radiation occupational exposure notes that the Veteran presented a history of "foot trouble resolved with inserts."  No chronic foot disability was diagnosed.  

A November 2000 treatment record states that the Veteran complained of plantar fissures on both feet.  An impression of dermatitis was advanced.  

An April 2001 treatment record conveys that the Veteran complained of bilateral foot pain while standing.  An assessment of "pain [secondary to] pressure" was advanced.  A May 2001 treatment record notes that the Veteran presented a history of bilateral foot pain of "many years'' duration.  The Veteran was diagnosed with bilateral pes cavus equinus.  

An April 2003 treatment record states that the Veteran complained of bilateral forefoot sensitivity of two months' duration.  An impression of metatarsalgia was advanced.  

A September 2003 treatment record states that the Veteran complained of bilateral foot pain.  X-ray studies of the feet dated in September 2004 revealed findings consistent with osteoarthritis of the first tarsometatarsal and metatarsophalangeal joints.  

At a November 2005 examination for compensation purposes conducted for the VA, the Veteran complained of bilateral foot discomfort of "10 to 15 years'" duration.  The Veteran's service treatment records were not noted.  Contemporaneous X-ray studies of the feet were negative for any abnormalities.  No foot disability was diagnosed.  

In his June 2007 NOD, the Veteran reported that he experienced chronic bilateral foot pain associated with standing.  In his February 2008 Appeal to the Board (VA Form 9), the Veteran clarified that he had foot and toe joint pain associated with standing.  

The July 2012 VHA orthopedic VHA opinion states that "radiographs in September 2005 show signs of osteoarthritis to his 1st metarsocuneiform and 1st metatarsophalangeal joints."  

The Veteran asserts that he sustained a chronic bilateral foot disability during active service.  He exhibited bilateral osteoarthritis of the feet on X-ray studies conducted during and following active service.  Therefore, service connection for osteoarthritis of the feet is warranted.  

Raynaud's Sydrome

The May 2002 naval psychological evaluation notes that the Veteran had a history of Raynaud's disease.  An April 2003 treatment record states that the Veteran presented a history of Raynaud's syndrome.  A September 2004 treatment record states that the Veteran presented a history of "Raynaud's for past 2-3 years."  An assessment of "ANA [secondary] to Raynaud's" was advanced.  

At the November 2005 examination for compensation purposes conducted for the VA, the Veteran complained of Raynaud's syndrome of the index fingers and the right middle finger.  The Veteran was diagnosed with Raynaud's phenomena.  

The Veteran asserts that he sustained Raynaud's syndrome during active service.  He was diagnosed with Raynaud's syndrome involving the index fingers and the right middle finger during and following active service.  Therefore, service connection for Raynaud's syndrome involving the index fingers and the right middle finger is warranted.  Again, the extent of this disorder is not before the Board at this time.    


Neurological Disability to include Sciatica

The Veteran asserts that he sustained chronic sciatica during active service.  The Veteran's service treatment records state that he was seen for low back pain and burning right buttock pain.  A January 2002 treatment record states that the Veteran complained of low back pain of one day's duration. No neurological abnormalities were noted.  An assessment of "[low back] spasm" was advanced.  An April 2004 physical evaluation notes that the Veteran complained of right buttock pain associated with prolonged sitting.  An assessment of sciatic nerve irritation was advanced.  An April 2004 X-ray study of the lumbar spine notes that the Veteran complained of "intermittent, recurrent sciatica.  An impression of "[ruleout] degenerative changes or spondylolisthesis" was advanced.  The X-ray study revealed no "significant radiological abnormality."  

At the November 2005 examination for compensation purposes conducted for VA, the Veteran complained of sciatica of "two or three" years' duration.  He reported that "evaluation by his medical department revealed positive findings suggestive of sciatica."  The examining physician stated that "there is no pathology in today's examination to render a diagnosis" of sciatica.  

In his June 2007 NOD, the Veteran stated that he had symptomatic sciatica.  In his February 2008 Appeal to the Board (VA Form 9), the Veteran reported that he had radiating right buttock pain.  

The August 2012 VHA neurological opinion states that:

Opinion:

There is insufficient evidence to state whether the Veteran has a chronic sciatic nerve disorder.  His 2002 evaluation for low back pain does not suggest a sciatic nerve disorder.  His 2004 evaluation could be consistent with a sciatic nerve disorder.  However, there is scanty evidence, and no further evidence to support this complaint being chronic.  

Therefore, there is insufficient evidence to state whether the Veteran does or does not have a chronic sciatic nerve disorder.  

The Veteran asserts that he sustained a chronic sciatic nerve disorder during active service.  The service treatment documentation notes that the Veteran was seen for sciatic nerve irritation.  Following service separation, the examination and clinical record is devoid of clinical findings of a chronic sciatic disability.  

The Board notes that the Veteran is a trained physician's assistant and therefore competent to render a medical opinion of some limited value.  However, the November 2005 examination report and the August 2012 VHA neurological opinion both determined that there is no objective evidence of a chronic sciatic nerve disorder.  The Board concludes that the Veteran's medical opinion is less persuasive than the other two medical opinions given the absence of any post-service objective evidence of a chronic sciatic nerve disorder.  Indeed, the Veteran's opinion is not supported by any clinical findings.  Therefore, the Board concludes that service connection for a neurological disability to include sciatica is not warranted.  

Cervical Spine Degenerative Disc Disease and Degenerative Joint Disease

The Veteran's service treatment records note that he was diagnosed with both cervical degenerative disc disease and degenerative joint disease by electrodiagnostic studies.  The report of the November 2005 examination for compensation purposes conducted for VA states that the Veteran was diagnosed with cervical degenerative disc disease with bilateral neuroforaminal narrowing at C5-C6.  Contemporaneous X-ray studies revealed mild degenerative disc disease and marginal hypertrophic changes.  In June 2006, the RO established service connection for cervical spine degenerative disc disease with degenerative joint disease; assigned a noncompensable evaluation for that disability; and effectuated the award as of October 1, 2004.  

Disability evaluations are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2012).  Intervertebral disc syndrome (preoperatively or postoperatively) is to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R.§ 4.25 (2012).  

Degenerative arthritis (degenerative joint disease) established by X-ray findings will generally be rated on the basis of limitation of motion of the specific joint or joints involved.  Degenerative arthritis (degenerative joint disease) of the spine is to be evaluated under the General Rating Formula for Diseases and Injuries of the Spine.  

The General Rating Formula for Diseases and Injuries of the Spine directs that a 10 percent evaluation is warranted where there is either forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; a combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation requires either forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; the combined range of motion of the thoracolumbar spine not greater than 120 degrees; the combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent evaluation requires forward flexion of the cervical spine of 15 degrees or less or favorable ankylosis of the entire cervical spine.  A 40 percent evaluation will be assigned for either unfavorable ankylosis of the entire cervical spine; forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation will be assigned for unfavorable ankylosis of the entire spine.  

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent evaluation requires incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent evaluation requires incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  A 60 percent evaluation requires incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5242, 5243 (2012).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2012).  

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight bearing and non-weight bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59 (2012).  

The Court has directed that: 

Read together, DC 5003, and § 4.59 thus state that painful motion of a major joint or groups caused by degenerative arthritis, where the arthritis is established by x-ray, is deemed to be limited motion and entitled to a minimum 10[%] rating, per joint, combined under DC 5003, even though there is no actual limitation of motion.  

Mitchell v. Shinseki, 25 Vet. App. 32, 40 (2011) citing Lichtenfels v. Derwinski, 1 Vet. App, 484 (1991).  

Evaluations shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2012).  

At the November 2005 examination for compensation purposes conducted for the VA, the Veteran complained of recurrent neck pain which radiated into the upper extremities.  On examination of neck, the Veteran exhibited a range of motion of flexion, extension, and lateral flexion, bilaterally, to 45 degrees and rotation to 80 degrees, bilaterally, without pain.  

In his June 2007 NOD, the Veteran indicated that his cervical spine degenerative disc disease "affected his lifestyle."  

In his February 2008 Appeal to the Board (VA Form 9), the Veteran reported that he had neck pain which radiated into his left arm and was relieved only by traction.  

At the April 2008 examination for compensation purposes conducted for the VA, the Veteran conveyed that his cervical spine degenerative disc disease and degenerative joint disease "causes him no disability as long as he avoids roller coasters and things which jar his neck."  He denied experiencing any pain, functional impairment, or incapacitation associated with his degenerative disc disease and degenerative joint disease.  On examination of neck, the Veteran exhibited a range of motion of flexion, extension, and lateral flexion, bilaterally, to 45 degrees and rotation to 80 degrees, bilaterally, without radiating pain or muscle spasm.  The Veteran was diagnosed with cervical spine degenerative disc disease and degenerative joint disease.  

Clinical documentation from the Oceana Naval Air Station dated in November 2011 states that the Veteran complained of right side and upper back pain.  On examination of the neck, the Veteran was reported to exhibit concurrently "abnormal" extension and right lateral flexion and a "normal" range of motion without pain.  Contemporaneous X-ray studies of the spine reveled decreased disc height, vertebral spurring, and osteophyte formation consistent with moderate degenerative changes.  An assessment of cervical neuritis was advanced.  

The Veteran's cervical spine degenerative disc disease and degenerative joint disease have been shown to be manifested by no more than subjective complaints of radiating neck pain; "abnormal" extension and right lateral flexion of the neck; cervical neuritis; and moderate degenerative changes on X-ray studies.  Such findings merit assignment of a compensable evaluation under the provisions of 38 C.F.R. §§ 4.59, 4.71a and Diagnostic Codes 5003, 5242.  

In the absence of objective findings such as forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; a combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months, the Board finds that a 10 percent evaluation and no higher is warranted for the Veteran's cervical spine degenerative disc disease and degenerative joint disease at any point during the relevant period of time.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5242, 5243 (2012); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The post-service records provide particularly negative evidence against any higher evaluation.   

Sinusitis

The Veteran's service treatment records note that he was treated for sinusitis and associated seasonal allergic rhinitis.  The report of the November 2005 examination for compensation purposes conducted for the VA conveys that the Veteran was diagnosed with chronic recurrent sinusitis and allergic rhinitis.  

In June 2006, the RO established service connection for chronic sinusitis with allergic rhinitis; assigned a noncompensable evaluation for that disability; and effectuated the award as of October 1, 2004.  In December 2009, the RO increased the evaluation for the Veteran's chronic sinusitis with allergic rhinitis from noncompensable to 10 percent disabling and effectuated the award as of April 29, 2008.  

A noncompensable evaluation is warranted for chronic maxillary sinusitis detected only by X-ray study.  A 10 percent evaluation requires either one or two incapacitating episodes of sinusitis per year necessitating prolonged (lasting four to six weeks) antibiotic treatment or three to six non-incapacitating episodes of sinusitis per year characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent evaluation requires three or more incapacitating episodes of sinusitis per year necessitating prolonged (lasting four to six weeks) antibiotic treatment or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  An incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97, Diagnostic Code 6513 (2012).  

Allergic rhinitis manifested by either a greater than 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side and no polyps warrants a 10 percent evaluation.  A 30 percent evaluation requires the presence of polyps.  38 C.F.R. § 4.97, Diagnostic Code 6522 (2012).  

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2012).  

Period Prior to April 29, 2008

At the November 2005 examination for compensation purposes conducted for the VA, the Veteran complained of sinusitis and allergic rhinitis manifested by headaches, sinus congestion, itchy and watery eyes, and clear nasal discharge.  He reported that he took medications and intermittent antibiotics to control his symptoms.  The Veteran denied any recent acutely exacerbating symptomatology, current functional impairment, or loss of time from work due to his respiratory disabilities.  On examination, the Veteran exhibited no sinus tenderness to palpation and clear nostrils without discharge.  The Veteran was diagnosed with recurrent sinusitis with allergic rhinitis.  

In his June 2007 NOD, the Veteran stated that his sinusitis required the use of nasal steroids and antihistamines.  

Prior to April 29, 2008, the Veteran's chronic sinusitis and allergic rhinitis were shown to be objectively manifested by no more than mild symptoms requiring the use of medications.  The Veteran's sinusitis and rhinitis were found to be essentially asymptomatic at the November 2005 examination.  He denied experiencing any recent acutely exacerbating symptomatology, current functional impairment, or loss of time from work due to his respiratory disabilities.  While the Veteran reported antibiotic use, the record is devoid of any prolonged use of such medication during the relevant time period.  In the absence of findings such as incapacitating episodes of sinusitis necessitating prolonged antibiotic treatment, three or more non-incapacitating episodes of sinusitis per year characterized by headaches, pain, and purulent discharge or crusting or obstruction of the nasal passages, the Board finds that the Veteran's service-connected respiratory symptomatology most closely approximates the criteria for a noncompensable evaluation under the provisions of Diagnostic Codes 6513 and 6522.  

Period on and after April 29, 2008

At the April 29, 2008, examination for compensation purposes conducted for the VA, the Veteran complained of sinus "problems" which occurred twice a year and lasted for four weeks and four other "non-incapacitating" episodes of sinusitis per year.  His sinus episodes were manifested by headaches, purulent nasal discharge and crusting, and no functional impairment.  The Veteran reported that he took Nasonex for his symptoms.  On examination, the Veteran exhibited no sinusitis or rhinitis.  Contemporaneous X-ray studies of the sinus were reported to be normal.  

At an August 2010 examination for compensation purposes conducted for the VA, the Veteran complained of six non-incapacitating episodes a year which lasted two weeks and were manifested by headaches, impaired nasal breathing, and no antibiotic treatment lasting four to six weeks, nasal purulence or crusting, or associated functional impairment.  He took Nasonex to control his symptoms.  On examination, the Veteran exhibited a 25 percent obstruction of the right nostril and no obstruction of the left nostril, purulent discharge, or nasal polyps.  

On and after April 29, 2008, the Veteran's respiratory disabilities have been objectively shown to be manifested by no more than subjective complaints; six non-incapacitating episodes of sinusitis per year characterized by headaches, pain, and purulent discharge; and a 25 percent obstruction of the right nostril.  In the absence of findings such as three or more incapacitating episodes of sinusitis per year necessitating prolonged (lasting four to six weeks) antibiotic treatment or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting, the Board finds that an evaluation in excess of 10 percent is not warranted under the provisions of Diagnostic Codes 6513 and 6522.  

Extraschedular Evaluation 

The Board has also evaluated whether the Veteran's claims should be referred for consideration of his entitlement to extra-schedular evaluations for his service-connected cervical spine degenerative disc disease and degenerative joint disease and chronic sinusitis and allergic rhinitis under 38 C.F.R. § 3.321(b)(1) (2012).  The Court has clarified that there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular evaluation.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular evaluation.  Thun v. Peake, 22 Vet App 111 (2008).  

With respect to the first prong of Thun, the evidence in this instant appeal does not establish such an exceptional disability picture as to render the schedular evaluation is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's cervical spine and respiratory disabilities with the established criteria found in 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5242, 5243 (2012) and 38 C.F.R. § 4.97, Diagnostic Codes 6513, 6522 (2012) reflects that the diagnostic criteria reasonably describes the Veteran's disability level and symptomatology.  Therefore, the Board has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) (2012) is not warranted.  

Duty to Notify and to Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a Veterans Claims Assistance Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that the VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  The notice must be provided to a claimant before the initial unfavorable RO decision on a claim for VA benefits.  VA has issued several VCAA notices to the Veteran including an October 2005 notice which informed him of the evidence generally needed to support a claim of entitlement to service connection and the assignment of an evaluation and effective date for an initial award of service connection; what actions he needed to undertake; and how VA would assist him in developing his claims.  The October 2005 VCAA notice was issued to the Veteran prior to the June 2006 rating decision from which the instant appeal arises.  The Veteran's claims were readjudicated in the November 2007 statement of the case (SOC) and the supplemental statements of the case (SSOC) issued to the Veteran.  

VA has secured or attempted to secure all relevant documentation to the extent possible.  The Veteran was afforded multiple examinations for compensation purposes conducted for VA.  The examination reports are of record.  Multiple VHA opinions were requested; incorporated into the record; and provided to the Veteran.  The Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge sitting at the RO.  A hearing transcript was prepared and incorporated into the record.  

All identified and available relevant documentation has been secured to the extent possible.  All relevant facts have been developed to the extent possible.  There remains no issue as to the substantial completeness of the Veteran's claims.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2012).  Any duty imposed on VA, including the duty to assist and to provide notification, has been met as set forth above.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In the circumstances of this case, additional efforts to notify or to assist the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  

ORDER

Service connection for an acquired bilateral eye disability manifested by dry eyes, recurrent corneal erosions/abrasions, and photosensitivity is granted.  

Service connection for osteoarthritis of the feet is granted.  

Service connection for Raynaud's syndrome of the index fingers and the right middle finger is granted, to this extent only.  

Service connection for a neurological disability to include sciatica is denied.  

A 10 percent evaluation for the Veteran's cervical spine degenerative disc disease and degenerative joint disease is granted subject to the law and regulations governing the award of monetary benefits.  

A compensable evaluation for the Veteran's chronic sinusitis and allergic rhinitis for the period to April 29, 2008, is denied.  

An evaluation in excess of 10 percent for the Veteran's chronic sinusitis and allergic rhinitis for the period on and after April 29, 2008, is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


